DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				General Remark
1/ Claims 1-20 are pending
2/ Claims 1, 13 and 18 are independent
3/ IDS filed 05/10/2021 has been considered

Response to Arguments
Applicant’s arguments,  filed 05/16/2022, with respect to the rejection(s) of claim(s) 1, 13, and 18 under the combination of prior arts  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davies (US pat. No. 6889900).
-The other prior arts in the previous office action are being relied up on to teach other limitations.
-Regarding double patenting rejection, applicant`s argument is not persuasive. Although the claims at issue are not identical, they are not patentably distinct from each other because; still after the amendments, most of the claim limitations and limitations of the patented application as indicated below in the double patenting rejection are similar. The compared claims are not identical, but at least the examined application claim is not patentably distinct from the reference claim(s) because the examined application claim would have been obvious over, the reference claim(s) (see below).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 15 of U.S. Patent No. 11004290. The corresponding claim limitations of the corresponding claims is indicated below.



Claims 1 of 17315522

Claims 1 of US pat. No. 11004290
a detection system configured to output a first signal in response to detection of a portable identification feature of a first  guest of an amusement park…
a detection system configured to detect a portable identification feature associated with a guest at an entrance into an amusement park to automatically identify that the guest has arrived at the amusement park, wherein the detection system is configured to output an entry signal when the detection system detects the portable identification feature at the entrance into the amusement park

receive a first guest selections of a first set of  attractions of the plurality of attractions
Receive attraction preference data comprising an attraction list having two or more attraction of the plurality of attractions selected by the guest.
receive the first signal indicating that the guest is present at the amusement park
Receive an entry signal indicating that the guest has arrived at the amusement park
determine, in response to receiving the first signal, first operational status data for the first set of  attractions indicated by the guest selections
Receive, in response to receiving the entry signal, operational status data for the two or more attractions selected by the guest
generate, in response to receiving the first operational status data, a first  reservation for the first guest based at least on the first guest selections and the first operational status data
Generate, in response to receiving the operational status data, a proposed itinerary for the guest


Regarding claim 1, Although the claims at issue are not identical, they are not patentably distinct from each other because:
- Albeit for the limitations such as: Generate, in response to receiving the operational status data, a proposed itinerary for the guest  in claim 1 of US pat. No. 11004290, the claim limitations are similar with most of limitations of claim 1 of the instant application. 
-For instance, system of claim 1 of the instant application receives guest selection of an attraction;  The system receives signal that indicates that the guest arrived at the amusement park; Based on the detection that the guest arrived at the park, determines operational status of the attraction; Based on that determination, generates reservation, and further the additional amended limitations perform the same steps for a second user that would have been obvious.
-Similarly system of claim 1 of US pat. No. 11004290 receives attraction preference data to select attraction; receives a signal indicating that the guest arrived at the amusement park; in response to the guest’s arrival, determines operational status of the attraction; Based on the above determination, generates proposed itinerary.
-The difference between claim 1 of the instant application and claim 1 of US pat. No. 11004290 is that reservation is substituted for proposed itinerary. However, generating reservation or generating proposed itinerary are known in the art. The substitution of reservation for a second user, and proposed itinerary interchangeably is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. A mere substitution of one known element for another to arrive to a predictable result is an obvious variation (see MPEP 2143). There are some additional limitations in claim1 of the instant application that are not part of the patented application. However, these limitations are performing the same step mentioned above for a second user. A person having Ordinary skill in the art at the time the  effective filing date of the instant application would have substituted one of the  known elements for the other, and the results of the substitution such as generating content for the user based on the user arrival at the attraction site would have been predictable. Therefore, it would have been obvious to one of ordinary skill in the art to interchangeably replace reservation, and proposed itinerary, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and an obvious variation.
Therefore, although the claims at issue are not identical, the differences between the subject matter sought to be patented and claim limitations of US pat. No. 10304276 are such that the subject matter as a whole would have been obvious.
- Regarding claim 13, Although the claims at issue are not identical, they are not patentably distinct from each other because:
Albeit for the limitations such as: Generate, in response to receiving the operational status data, a proposed itinerary for the guest  in claim 11 of US pat. No. 11004290, the claim limitations are similar with limitations of claim 13 of the instant application. 
-For instance, system of claim 13 of the instant application receives guest selection of an attraction;  The system receives signal that indicates that the guest arrived at the amusement park; Based on the detection that the guest arrived at the park, determines operational status of the attraction; Based on that determination, generates reservation. The additional amended limitations perform the same steps for a second user that would have been obvious to a person having ordinary skill in the art.
-Similarly method of claim 11 of US pat. No. 11004290 receives attraction preference data to select attraction; receives a signal indicating that the guest arrived at the amusement park; in response to the guest’s arrival, determines operational status of the attraction; Based on the above determination, generates proposed itinerary.
-The difference between claim 13 of the instant application and claim 11 of US pat. No. 11004290 is that proposed itinerary is substituted for reservation. However, generating reservation or generating proposed itinerary are known in the art. Besides, substitution of reservation, and proposed itinerary interchangeably is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. A mere substitution of one known element for another to obtain predictable results or to arrive to a predictable result is an obvious variation (see MPEP 2143). A person having Ordinary skill in the art at the time the  effective filing date of the instant application could have substituted one of the  known elements for the other, and the results of the substitution such as generating content for the user based on the user arrival at the attraction site would have been predictable. Therefore, it would have been obvious to one of ordinary skill in the art to interchangeably replace reservation, and proposed itinerary, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Therefore, although the claims at issue are not identical, the differences between the subject matter sought to be patented and claim limitations of US pat. No. 10304276 are such that the subject matter as a whole would have been obvious.
- Regarding claim 18, although the claims at issue are not identical, they are not patentably distinct from each other because:
Albeit for the limitations such as: Generate, in response to receiving the operational status data, a proposed itinerary for the guest  in claim 11 of US pat. No. 11004290, the claim limitations are similar with limitations of claim 13 of the instant application. 
-For instance, processing system of claim 18 of the instant application receives guest selection of an attraction;  The system receives signal that indicates that the guest arrived at the amusement park; Based on the detection that the guest arrived at the park, determines operational status of the attraction; Based on that determination, generates reservation. The additional amended limitations perform the same steps for a second user that would have been obvious to a person having ordinary skill in the art.
-Similarly system of claim 15 of US pat. No. 11004290 receives attraction preference data to select attraction; receives a signal indicating that the guest arrived at the amusement park; in response to the guest’s arrival, determines operational status of the attraction; Based on the above determination, generates proposed itinerary.
-The difference between claim 18 of the instant application and claim 15 of US pat. No. 11004290 is that proposed itinerary is substituted for reservation. However, generating reservation or generating proposed itinerary are known in the art. The substitution of reservation, and proposed itinerary interchangeably is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. A mere substitution of components in prior arts to arrive to a predictable result is an obvious variation (see MPEP 2143). A person having Ordinary skill in the art at the time the  effective filing date of the instant application could have substituted one of the  known elements for the other, and the results of the substitution such as generating content for the user based on the user arrival at the attraction site would have been predictable. Therefore, it would have been obvious to one of ordinary skill in the art to interchangeably replace reservation, and proposed itinerary, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Therefore, although the claims at issue are not identical, the differences between the subject matter sought to be patented and claim limitations of US pat. No. 10304276 are such that the subject matter as a whole would have been obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 and 18, as amended comprises limitations
	“receive a second set of guest selections of a second set of attractions of the plurality of attractions from a kiosk;…
	generate, in response to receiving the second operational status data, a second reservation for the second guest based at least on the second set of guest selections and the second operational status data;
	receive the second signal indicating that the second gust is present at the amusement park;
	determine, in response to receiving the second signal, second operational status data from the second set of attractions indicated by the second set of guest selections;
	generate, in response to receiving the second operational status data, a second reservation for the second guest based at least on the second set of selections and the second operational status data;
	display the first reservation and the second reservation on a display of the mobile device or on a publicly accessible display;
	However, there is nowhere in the disclosure that states receiving second user selection via kiosk;… determining, in response to receiving the second signal, second operational status; generating, in response to receiving the second operational status data, a second reservation for the second guest based at least on the second set of guest selections and the second operational status data; generating a second reservation for the second guest based at least on the second set of selections and the second operational status data;  displaying the first reservation and the second reservation on a display of the mobile device or on a publicly accessible display;
	Nowhere in the disclosure it is described in similar type as claimed. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms.
	
	Claim 13 as amended comprises limitations:	
	“receive a second set of guest selections of a second set of attractions of the plurality of attractions from a kiosk;…
	receive a second signal indicating that a second guest is present at the amusement park;
	determine, in response to receiving the second signal, second operational status data for the second set of attractions indicated by the second set of gest selections;
	generate, in response to receiving the second operational status data, a second reservation for the second guest based at least on the second set of guest selections and the second operational status data;
	generate an attraction queue including at least the first reservation from mobile device and the second reservation from the kiosk; and
	display the attraction queue on a display of the mobile device or on a publicly accessible display”.
	However, there is nowhere in the disclosure that states receiving second user selection via kiosk;… determining, in response to receiving the second signal, second operational status; generating, in response to receiving the second operational status data, a second reservation for the second guest based at least on the second set of guest selections and the second operational status data; generating a second reservation for the second guest based at least on the second set of selections and the second operational status data;  generate an attraction queue including at least the first reservation from mobile device and the second reservation from the kiosk; and  displaying the attraction queue on a display of the mobile device. 
	Nowhere in the disclosure it is described in similar type as claimed. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 6, 9, 13 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sim (US pat. No. 6529786), further in view of Takagi (JP2005141652), further in view of Davies (US pat. No. 6889900).
Regarding claim 1.Sim discloses a queue management system, comprising: 
a detection system comprising a first one or more processors configured to output a first signal in response to detection of a first portable identification feature of a first guest of an amusement park (col. 3, lines 42-46 discloses (23)   Thus, when a portable module comes within range of a module detector, its transmitted identification code will be received by the module detector and passed on to the queue manager (outputted signal). The processor of the module detector corresponds to processor) and output a second signal in response to detection of a second portable identification feature of a second guest of the amusement park (col. 3, lines 42-46 discloses (23)   Thus, when a portable module  (any subsequent users who use a different portable devices corresponds to second user with corresponding portable identification feature) comes within range of a module detector, its transmitted identification code will be received by the module detector and passed on to the queue manager (outputted signal)), the amusement park comprising a plurality of attractions therein (fig. 2, ride1-5 corresponds to the plurality of amusement park);
	
But, Sim does not explicitly disclose:
a data server system comprising a second set of one or more processors configured to: 
receive a first set of guest selections of a first set of attractions of the plurality of attractions from a first guest via a mobile device; 	
receive a first signal indicating that the guest is present at the amusement park; 
determine, in response to receiving the first signal, the operational status data for the first attractions indicated by the first set of guest selections; and 
generate, in response to receiving the first operational status data, a first reservation for the first guest based at least on the first set of guest selections and the first operational status data;
However, in the same field of endeavor, Takagi discloses:
a data server system comprising a second set of one or more processors ([0045] discloses management device 50 (one or more processors)configured to: 
	receive a first set of guest selections of a first set of attractions of the plurality of attractions from a first guest via a mobile device ([0045-0047] discloses it is preferable to make a reservation for the venue, for example, immediately before entering the venue or when leaving the house for the venue. Therefore, for example, as shown in FIG. 3, the user uses the mobile phone 1 and the mobile phone (mobile device) network 7 to execute a reservation process(guest selection) in the management device 50 (one or more processor). The reservation information of the mobile phone 1 is transmitted to the management device 50 via the base station 8 and the network 7; The reservation information 70 includes, for example, data such as a terminal identification code 71, a reception number 72, …data 75, 76, 77, 78 indicating a reservation venue name and reservation time (selection); … When there are a plurality of reservations, the reservation information 71 includes data indicating all reservation venues (first set of guest selection) and reservation times; [0055] discloses the information communication unit can be taken out of the theme park, or the user who has purchased the information communication unit can attach the information communication unit to the mobile phone in advance and perform reservation processing. First, in step S10, the reservation processing means 13 of the information communication unit accepts a reservation operation and generates reservation information. The selections by guest to make reservations corresponds to guest selection; [0011] discloses When the information communication unit is connected to the management apparatus via the information communication network, the reservation information is transmitted to the management apparatus side); 	
receive a first signal indicating that the guest is present at the amusement park ([0039] discloses the ticket gate 46 of the reception office 36 and the gates 41 to 45 of the venues 31 to 35 communicate with the information communication unit 10 by wireless communication, read the identification code and the reservation information from the storage device of the information communication unit 10, and enter the venue (receiving signal and detecting arrival). For this communication, for example, an infrared communication device or the like may be used. For example, a barcode image is stored together with the identification code of the information communication unit 10, and the barcode can be displayed on the display of the mobile phone. In this case, entrance management is performed by an optical reader that reads the barcode (receiving signal that indicates the guest is at the amusement park); [0044] discloses when the communication between the information communication unit and the reservation confirmation device is established, the reservation confirmation device may determine that there is a use request for a reservation target (detecting arrival)); 
determine, in response to receiving the first signal, the operational status data for the first attractions indicated by the first set of guest selections (([0039] discloses the ticket gate 46 of the reception office 36 and the gates 41 to 45 of the venues 31 to 35 communicate with the information communication unit 10 by wireless communication, read the identification code and the reservation information from the storage device of the information communication unit 10, and enter the venue (receiving signal and detecting arrival; [0057] discloses the reservation information generated on the information communication unit side by operating the information communication unit is provisionally accepted, and the reservation is not confirmed unless the theme park is entered (detecting signal). Detecting the user entered the theme park for confirming provisional reservation to real reservation, corresponds to in response to receiving the first signal. If the reservation is already full, the reservation becomes invalid (corresponds to determining operational status after the user entered the theme park). The reservation management means 54 determines whether or not the received reservation information is accepted as it is. If it is determined that the reservation is possible, the process proceeds from step S16 to step S17, and reservation registration processing is executed using the received reservation information; [0040] discloses storing reservation information in an information communication unit, making a temporary reservation, arriving at a theme park, and officially accepting the reservation); and 
generate, in response to receiving the first operational status data, a first reservation for the first guest based at least on the first set of guest selections and the first operational status data ([0057] 
The reservation information generated off-line on the information communication unit side by operating the information communication unit is provisionally accepted, and the reservation is not confirmed unless the theme park is entered. If the reservation is already full (operational status), the reservation becomes invalid. The reservation management means 54 determines whether or not the received reservation information is accepted as it is. If it is determined that the reservation is possible, the process proceeds from step S16 to step S17, and reservation registration processing (generating first reservation) is executed using the received reservation information ((corresponds to generating reservation from provisional reservation based on the user entered theme park and based on the theme park operational status is not full). Thereafter, in step S18, a message notifying the reservation confirmation is transmitted to the information communication unit. As a result, the provisional reservation state becomes the actual reservation state. In light of the disclosure as indicated in Abstract of the instant application, provisional reservation made prior to arriving to the park matures to real reservation up on entrance of the guest at the theme park);
display the first reservation and the second reservation on a display of the mobile device or on a publicly accessible display (([0024] discloses a display, a keyboard, etc. of external devices, such as a mobile phone, can be used as an input / output device of an information communication unit. Since the information communication unit does not require a large high-performance display or the like, the information communication unit can be very downsized. Information transmitted from the management device can include reservation related information such as reservation status and waiting time information in addition to guide information such as congestion information, recommendation information, attraction information, and event information. Subsequent reservations` information corresponds to the first and second reservation);
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Sim with Takagi. The modification would allow managing provisional reservation and changing the provisional information to fixed information, when conditions are met. The modification would allow condition-based reservation in order to use reservation slots effectively when conditions of reserving user are not met. The modification would allow effective utilization of resource and time in amusement park.
	But, the combination does not explicitly disclose:
	receive a second set of guest selections of a second set of attractions of the plurality
of attractions from the second guest via a kiosk;
receive the second signal indicating that the second guest is present at the amusement park;
determine, in response to receiving the second signal, second operational status data for the second set of attractions indicated by the second set of guest selections;
generate, in response to receiving the second operational status data, a second reservation for the second guest based at least on the second set of guest selections and the second operational status data;
However, in the same field of endeavor, Davies discloses receive a second set of guest selections of a second set of attractions of the plurality of attractions from the second guest via a kiosk ([0006] users can reserve a place on a ride (user selection) by holding their Q-Bot in close proximity to a kiosk by the ride);
	receive the second signal indicating that the second guest is present at the amusement park (
col. 5, lines 1-5 discloses as the users pass through an entrance coverage zone 15a, each handset communicates an identification tag or signal to the beacon 10a. The beacon 10a alerts the central control system 20 that the user is in a queue);
	determine, in response to receiving the second signal, second operational status data for the second set of attractions indicated by the second set of guest selections ( col. 1, lines 49-56 discloses  to reserve a place on a ride, there is a kiosk by the ride in close proximity to which the Q-Bot (portable device) must be held (in response to receiving signal). Using information on the size of the queue (second operational status) and details of which rides the group may go on (user selection) the system then allocates a time slot (reservation));
	generate, in response to receiving the second operational status data, a second reservation for the second guest based at least on the second set of guest selections and the second operational status data (col. 1, lines 49-56 discloses to reserve a place on a ride, there is a kiosk by the ride in close proximity to which the Q-Bot (portable device) must be held (receiving signal). Using information on the size of the queue (second operational status) and details of which rides the group may go on (user selection) the system then allocates a time slot (generated reservation). On returning later, the visitors join a shorter queue, a receiver communicates with the Q-Bot and if they are permitted to go on the ride a green light is flashed for the benefit of the ride operator);
	Therefore, it would have been obvious to  a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Davies. The modification would allow automated system where the user location context is automatically detected to adjust user reservation to enable the user effectively use time in multiple attraction sites.
Regarding claim 2. The combination discloses queue management system of claim 1.
Takagi further discloses, wherein the first portable identification feature comprises the first  mobile device, and wherein the one or more processors are configured to provide the first reservation to the first guest via presentation of the first reservation on a display screen of the mobile device ([0024] discloses a display, a keyboard, etc. of external devices, such as a mobile phone, can be used as an input / output device of an information communication unit. Since the information communication unit does not require a large high-performance display or the like, the information communication unit can be very downsized. Information transmitted from the management device can include reservation related information such as reservation status and waiting time information in addition to guide information such as congestion information, recommendation information, attraction information, and event information).  
Regarding claim 3. The combination discloses queue management system of claim 1.
Takagi further disclose, wherein the first portable identification feature comprises a paper ticket, a plastic ticket, or an electronic ticket, and wherein the detection system comprises a data reader configured to detect a unique identifier of the paper ticket, the plastic ticket, or the electronic ticket ( [0039] discloses The ticket gate 46 of the reception office 36 and the gates 41 to 45 of the venues 31 to 35 communicate with the information communication unit 10 (portable device) by wireless communication, read the identification code and the reservation information from the storage device of the information communication unit 10, and enter the venue. For example, a barcode image (electronic ticket) is stored together with the identification code of the information communication unit 10, and the barcode can be displayed on the display of the mobile phone. In this case, entrance management is performed by an optical reader that reads the barcode).  
Regarding claim 6. The queue management system of claim 1, wherein the detection system comprises at least one device monitor comprising one or more processor(SIM 6529786 col. 1, lines 35-50 (13)   the system includes at least one additional module detector) disposed inside the amusement park, and wherein the at least one device monitor is configured to output a location signal indicative of a current location of the first guest within the amusement park in response to detecting the first portable identification feature inside the amusement park (SIM 6529786 col. 1, lines 35-50 (13)   the system includes at least one additional module detector provided at locations away from the or each queue for detecting any portable modules in the vicinity of the or each additional module detector by detecting any transmitted identification codes).  
Regarding claim 9. The combination discloses queue management system of claim 1, wherein the one or more processors are configured to: 
Sim discloses receive a request to register a group comprising at least one additional portableApplication No. 17/315,522 Preliminary Amendment Page 4identification feature and the first portable identification feature (col.6 lines 22-25 discloses In one preferred embodiment the present invention can also provide a plurality of portable tagging modules, each portable tagging module being arranged to be carried by a person or a group of people to be tracked); and 
register the at least one additional portable identification feature and the first portable identification feature as the group (col. 5, lines 59-67 discloses in one embodiment a plurality of portable modules can be assigned as a group and each member of a group of portable modules has an identification code which identifies which group the portable modules belong to. The or each docking station is adapted to allow the selection of the option for the members of a group of people to allow them to each have a portable module. For members of a group, when one-member places the portable module in the docking station, it is possible for that member to input a group specific message which is sent by the queue manager to all members of the group. It is also possible for the group member to request information on the locations of the group members. The queue manager is able to provide such information which is then displayed at the docking station to allow the group member to locate other members of the group).  

Regarding claim 13. Sim discloses a server system (fig. 2, host computer 3), comprising: 
a memory storing instructions (fig. 2 discloses computer 3 for queue management of amusement park and memory of computer 3 corresponds to memory); and 
one or more processors that, when executing the instructions, are configured to: perform functions (fig. 1, 2 discloses computer 3).
	Davies discloses generate an attraction queue including at least the first reservation from mobile device (col. 1, lines 45-48 discloses a small wireless device (a so-called Q-Bot) … can be used to reserve a virtual place (reservation) in a queue for a ride )and the second reservation from the kiosk (col. 5, lines 36-39 discloses Booking stations 70 having associated beacons 10c and coverage zones 15c are envisaged for the virtual queuing systems. The booking stations (booking reservation) require the user to approach closely and perform some action akin to `swiping` in order to register (and pay for) a queuing request. The place the action (swiping) taken corresponds to kiosk); and
All other limitations of claim 13 are similar with the limitations of claim 1 above. Claim 13 is rejected on the analysis of claim 1 above.

Regarding claim 18. Sim discloses One or more non-transitory, computer-readable media having computer-readable instructions that, when executed by one or more processors of a data server system (fig. 2, host computer 3 discloses server computer implemented in queue management of amusement park), cause the one or more processors to: 
All other limitations of claim 1 are similar with the limitations of claim 1 above.
Claim 18 is rejected on the analysis of claim 1 above.

Claim 4 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sim (US pat. No. 6529786), Takagi (JP2005141652), and Davies (US pat. No. 6889900), further in view of Macmanus (20030102956).
	Regarding claim 4. The combination discloses queue management system of claim 1.
	But, the combination does not explicitly disclose:
	wherein the first portable identification feature or the second portable identification feature comprises at least one biometric feature of the first guest or the second guest, and wherein the at least one biometric feature of the guest comprises a facial scan or a finger scan;
	However, in the same field of endeavor Macmanus discloses wherein the first portable identification feature or the second portable identification feature comprises at least one biometric feature of the first guest or the second guest, and wherein the at least one biometric feature of the guest comprises a facial scan or a finger scan (20030102956 [0031] Upon admission through one of the theme park`s entry gates 7, each customer or patron, denoted generically in the drawings by the reference character "P," will be given a unique entry token, for use in personally or individually identifying the respective patrons as being in the appropriate queue.  The token may comprise a printed token or ticket as such, for example, but may also comprise a virtual token by which any suitable means may be used for identifying and associating a specific person's entrance into the desire queue.  These forms of identification may thus include, but are not limited to, a retinal scan, a finger print, and/or face recognition software).
	Therefore. It would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Mackmanus. The modification would allow using different biometric features for uniquely identify users. The modification would allow identifying users easily and enabling theme park activity management based on user identity.  
Regarding claim 16. The combination discloses server system of claim 13.
But, the combination does not explicitly disclose:
 wherein the first reservation comprises at least one reserved timeslot for at least one of the first set of attractions, and wherein the one or more processors, when executing the instructions, are configured to 
output a reminder of the at least one reserved timeslot a threshold amount of time before the at least one reserved timeslot.
However, in the same field of endeavor, Macmanus discloses wherein the first reservation comprises at least one reserved timeslot for at least one of the first set of attractions ([0013] discloses notifying the patron of this fact in advance of the time (timeslot) the patron needs to re-enter the queue line in order to enter the final assembly area for the attraction), and wherein the one or more processors, when executing the instructions, are configured to output a reminder of the at least one reserved timeslot a threshold amount of time before the at least one reserved timeslot (Macmanus[0013] Moreover, the system may be constructed to notify the at least one patron, through the LAN, of the patron's estimated time to re-enter the queue line in order to enter the final assembly area of the attraction. This is accomplished by the system polling the LAN for the at least one patron's communications device, determining the location of the patron within the venue with respect to the attraction, and forwarding this information to the queuing system computer, the queuing system computer then determining the time needed for the patron to return to the attraction and their place in the queue line and notifying the patron of this fact in advance of the time the patron needs to re-enter the queue line in order to enter the final assembly area for the attraction).  
Therefore. It would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Mackmanus. The modification would allow allowing user know the time so that the user returns to attraction site on time to use the attraction site. The modification would allow effective time management and enhanced user experience.
	Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sim (US pat. No. 6529786), Takagi (JP2005141652), and Davies (US pat. No. 6889900), further in view of Redmann (US pg. no. 20020174003).
Regarding claim 5. The combination discloses queue management system of claim 1.
But, the combination does not explicitly disclose:
wherein the first set of ;
However, in the same field of endeavor, Redman disclose, wherein the first set of  ([0055] a collection of candidate questions for collecting profile factors is generated. Facility guests, or members of a focus group, answer the candidate questions. They also complete a rating for each attraction at the facility).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Redman. The modification would allow providing attraction recommendation to users based on user preference ranking to enhance user experience.
	Claim 7-8, 11-12, 14-15, 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sim (US pat. No. 6529786), Takagi (JP2005141652), and Davies (US pat. No. 6889900), further in view of Waytena (US 20090204449).
	Regarding claim 7. The combination discloses queue management system of claim 6, wherein the one or more processors are configured to: 
But, the combination does not explicitly disclose:
receive the location signal indicative of the current location of the first guest reservation;
delay at least one reservation of the first reservation in response to determining that the current location of the first guest is greater than a threshold distance from a reserved attraction of the first reservation;
However, in the same field of endeavor, Waytena discloses receive the location signal indicative of the current location of the first guest reservation ( [0200] discloses check whether the patron will have sufficient time to reach any previously-made reservations that occur after the new reservation (based on distances between attractions that corresponds to location signal); [0128] discloses the current location of the patron is determined by patron input to user interface 201, or in one embodiment it is obtained automatically using a global positioning system (GPS) (not shown) in a conventional manner, coupled to patron information storage 202. In this embodiment, GPS data describing the patron's current location in the park is matched against geographic location data for the attractions in the attraction description storage 205 to determine those attractions the patron is near); and 
delay at least one reservation of the first reservation in response to determining that the current location of the first guest is greater than a threshold distance from a reserved attraction of the first reservation ([0200] 209 checks 726 the timing of these other reservations to determine whether he or she is available at the time specified by timeReq, and may optionally check whether the patron will have sufficient time to reach any previously-made reservations that occur after the new reservation (based on distances between attractions). If the patron is unavailable or will not have sufficient time to reach other reservations, processor 209 returns to 719 to search for another time slot (delay)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow notifying user of approaching time schedule to enable the user arrive at reservation timely. The modification would allow providing users opportunity to manage time and enjoy the attraction efficiently that would increase user satisfaction and effective use of attraction site.
Regarding claim 8. The combination discloses queue management system of claim 6.
But, the combination does not explicitly disclose:
wherein the at least one device monitor comprises a point-of-sale device at a shop or a restaurant within the amusement park wherein the at least one device monitor comprises a point-of-sale device at a shop or a restaurant within the amusement park;
However, in the same field of endeavor, Waytena discloses wherein the at least one device monitor comprises a point-of-sale device at a shop or a restaurant within the amusement park wherein the at least one device monitor comprises a point-of-sale device at a shop or a restaurant within the amusement park ([0048 discloses, upon initial entry into the park, and payment of a rental fee if necessary, the patron is provided with a PCD 102. The system receiving fee corresponds to point of sale).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow users to get resources needed in the attraction site easily as a result enhancing user experience.
Regarding claim 11. The combination discloses queue management system of claim 9.
But, the combination does not explicitly disclose wherein the one or more processors are configured to: 
receive a reservation request for the group to visit an attraction of the plurality of attractions;
reserve a timeslot for each guest of the group to visit the attraction;
However, in the same field of endeavor, Waytena discloses receive a reservation request for the group to visit an attraction of the plurality of attractions (Waytena discloses  reservation request as, generated by PCD 102 that sent the request to the attraction computer 101. [0088] PCD ID 421 uniquely identifies the PCD 102 that generated the reservation request. [0089] Time 241 of the reservation proposed or confirmed for the reservation request. [0090] Number of patrons 252 included in the reservation request. Alternatively, this value can be derived from who information 242. [0091] Who 242 is an optional field for specifying which guest numbers in the patron's group are included in the reservation); and 
reserve a timeslot for each guest of the group to visit the attraction ([0085] discloses reservation request as, generated by PCD 102 that sent the request to the attraction computer 101. [0088] PCD ID 421 uniquely identifies the PCD 102 that generated the reservation request. [0089] Time 241 of the reservation proposed or confirmed for the reservation request. [0090] Number of patrons 252 included in the reservation request. Alternatively, this value can be derived from who information 242. [0091] Who 242 is an optional field for specifying which guest numbers in the patron's group are included in the reservation. [0092] Flags 243 contains encoded information describing other characteristics of the attraction, including for example a flag specifying whether the reservation request is pending (awaiting response) or confirmed).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow effective reservation allocation system to enable effective functioning of attraction site and time management of guests. 
Regarding claim 12. The combination discloses queue management system of claim 11.
But, the combination doe not explicitly disclose:
wherein, before reserving the timeslot for each guest of the group, the one or more processors are configured to: 
determine whether a size of the group is greater than a predetermined threshold; in response to determining that the size is not greater than the predetermined threshold, reserve the timeslot
However, in the same field of endeavor, Waytena discloses, wherein, before reserving the timeslot for each guest of the group, the one or more processors are configured to: 
determine whether a size of the group is greater than a predetermined threshold; in response to determining that the size is not greater than the predetermined threshold, reserve the timeslot ([0191] discloses processor 209 determines 705 the effective throughput for the virtual queue by considering the interleave ratio R to allow for admission of patrons from the physical queue. Thus, the effective throughput is VQthroughput=throughput/(R+1) (Eq. 1) where throughput is determined from estimated, projected, current, or historical figures, and is measured as number of guests that can be admitted per unit time. For example, if throughput is 120 guests per hour (predetermined threshold), and the interleave ratio (R) is 2:1, VQthroughput is 120/(2+1)=40. Thus, 40 guests can be admitted from virtual queue 210 per hour. In alternative embodiments, other factors may also be employed in determining VQthroughput. For example, VQthroughput can be reduced by estimated downtime percentages, or it may consider granularity in admissions due to higher cycle capacities, or it may be adjusted according to variations in staffing for the attraction. The system is capable of determining the maximum group size in to the attraction and based on that creates reservation by taking guests from queues. The subsequent limitation is contingent on condition of this limitation. Taking broadest reasonable interpretation, contingent limitation is not given patentable weight. MPEP 2111.04 provides a guidance on how to interpret contingent claim limitations for a system claims. The conditions such as “in response to determining that the size is not greater than …” and “in response to determining that the size is greater than …” are mutually exclusive, therefore, only one of the conditions is met or none is met. The subsequent limitation is not given patentable weight); 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow effective capacity management of an attraction site for efficient function of the attraction site and better user experience of guests.
Regarding claim 14. The combination discloses server system of claim 13.
But, the combination does not explicitly disclose:
 wherein the one or more processors, when executing the instructions, are configured to 
receive the first signal in response to detection of the first portable identification feature of the first guest at the amusement park, and wherein the first portable identification feature comprises a wearable device or a cellular telephone signals patron's arrival;
However, in the same field of endeavor, Waytena discloses wherein the one or more processors, when executing the instructions, are configured to:
wherein the one or more processors, when executing the instructions, are configured to  receive the first signal in response to detection of the first portable identification feature of the first guest at the amusement park([0183] When a patron arrives at the attraction in fulfillment of a reservation, a sensor detects patron's arrival), and wherein the first portable identification feature comprises a wearable device or a cellular telephone signals patron's arrival ([0183] When a patron arrives at the attraction in fulfillment of a reservation, a sensor detects patron's arrival... Various mechanisms at or near this entry may be employed to detect the patron's arrival at the attraction. In one embodiment, as the patrons enter the attraction, they may pass their communication device by a transmitter/receiver. The transmitter signals PCD 102 to identify itself; PCD 102 responds with a signal including its PCD_ID, thereby signaling arrival of the patron. The arrival signal is received and sent to attraction computer 101 ; [0163] When the patron arrives at the attraction in fulfillment of a confirmed reservation, PCD 102 enters state 515. This situation is detected by means of a transmitter located at the attraction that s; [0183] When a patron … Various mechanisms at or near this entry may be employed to detect the patron's arrival at the attraction);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow effective automated system of detecting user arrival to accommodate user service based on the user arrival at a location.
Regarding claim 15. The combination discloses server system of claim 13.
But the combination does not explicitly disclose:
wherein the first reservation comprises at least one reserved timeslot for at least one of the first set of attractions, and wherein the one or more processors, when executing the instructions, are configured to 
modify, cancel, or transfer the at least one reserved timeslot in response to a user request
However, in the same field of endeavor, wherein the first reservation comprises at least one reserved timeslot for at least one of the first set of attractions ([0015] discloses reservation time), and wherein the one or more processors, when executing the instructions, are configured to modify, cancel, or transfer the at least one reserved timeslot in response to a user request ([0015] discloses the patron may then be given the opportunity to accept the new reservation time, reschedule, or cancel the reservation. In addition, patrons may initiate changes or cancellations to reservations which result in further updates to the queues stored at attraction computers).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow adaptively to modify reservation based on the guest need. The modification would allow enhanced user experience.
Regarding claim 17. The combination discloses server system of claim 13.
But, the combination does not explicitly disclose:
wherein the first reservation comprises at least one reserved timeslot for at least one of the first set of attractions;
and wherein the one or more processors, when executing the instructions, are configured to delay the at least one reserved timeslot in response to receiving location information indicating that the first guest is more than a threshold distance from a corresponding reserved attraction in a time period before the at least one reserved timeslot;
However, in the same field of endeavor, Waytena discloses wherein the first reservation comprises at least one reserved timeslot for at least one of the first set of attractions ([0200] If PCD 102 has transmitted information describing other reservations previously made by the patron), wherein the one or more processors, when executing the instructions, are configured to:
 delay the at least one reserved timeslot ([0200] discloses If the patron will not have sufficient time to reach other reservations, processor 209 returns to 719 to search for another time slot) in response to receiving location information indicating that the first guest is more than a threshold distance from a corresponding reserved attraction in a time period before the at least one reserved timeslot ([0200] If PCD 102 has transmitted information describing other reservations previously made by the patron, processor 209 checks 726 the timing of these other reservations to determine whether he or she is available at the time specified by timeReq, and may optionally check whether the patron will have sufficient time to reach any previously-made reservations that occur after the new reservation (based on distances between attractions). If the patron will not have sufficient time to reach other reservations, processor 209 returns to 719 to search for another time slot).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow adaptively modifying user reservation to accommodate user delay to scheduled time as a result enabling the user use the service on a different time as a result enabling enhanced user experience.
Regarding claim 19. The combination discloses one or more non-transitory, computer-readable media of claim 18.
But, the combination does not explicitly disclose:
wherein, the first set of guest selections comprise a preferred reservation time for each attraction of the first set of attractions and a ranked level of interest for each attraction of the first set of attractions;
However, in the same field of endeavor, Waytena discloses  wherein, the first guest selections comprise a preferred reservation time for each attraction of the two or more attractions and a ranked level of interest for each attraction of the two or more attractions ([0055] fig. 2 discloses an interface is displayed to the user to gather the user preference data of attraction (ranked level) and time of the preferred attraction; Patron information typically includes the number of people in the group, their ages, heights, and attraction preferences (ranked level));
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow gathering guest information for providing attraction recommendation to users based on user preference ranking to enhance user experience.

Regarding claim 20. The combination discloses one or more non-transitory, computer-readable media of claim 18.
But, the combination does not explicitly disclose wherein the computer-readable instructions cause the one or more processors to 
push wait time information for at least one attraction of the plurality of attractions to the first portableApplication No. 17/315,522 Preliminary Amendment Page 7 identification feature in response to determining that the at least one attraction is associated with a wait time less than a threshold wait time.
However, in the same field of endeavor, Waytena discloses wherein the computer-readable instructions cause the one or more processors to;
push wait time information for at least one attraction of the plurality of attractions to the first portableApplication No. 17/315,522 Preliminary Amendment Page 7 identification feature in response to determining that the at least one attraction is associated with a wait time less than a threshold wait time ([0127] discloses how far in advance of an upcoming reservation to alert the patron (for example, five minutes or ten minutes, or variable depending on distance to the attraction. The system is capable of pushing alert to the user a head of predetermine time of reservation for attraction; [0161] discloses the amount of alert time may be dynamically varied as a function of the patron's distance to the attraction and estimated travel time, using GPS data. As described above, the current location of the patron is in one embodiment automatically updated using a GPS, and the location of the attraction is determined from attraction description storage 205. Estimated travel speed can be dynamically determined from the GPS data, or estimated predetermined values may be used. In this manner, the user is alerted with sufficient time to travel to the attraction in order to make the reservation).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Waytena. The modification would allow users to arrive to reserved attraction sites on time. The modification would allow effective time management to users of the attraction sites.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sim (US pat. No. 6529786), Takagi (JP2005141652),and Davies (US pat. No. 6889900) further in view of Keever (US 20030120801).
Regarding claim 10. The combination discloses queue management system of claim 9.
But, the combination does not explicitly disclose:
wherein the portable identification feature and the at least one additional portable identification feature each comprise an electronic device, and wherein the one or more processors are configured to establish a group communication channel between at least the portable identification feature and the at least one additional portable identification feature;
However, in the same field of endeavor, Keever discloses wherein the first portable identification feature and the at least one additional portable identification feature each comprise an electronic device ([0003] discloses A user defined group, such as a group of family members that wish to communicate at an entertainment venue, is referred to as a micronet. The members of the user defined group (e.g. family members) are referred to as micronet members. With group communication capabilities (device used corresponds to electronic device), a micronet member may send a message that is received by all other members of the micronet substantially simultaneously. Group communication also allows a micronet member to receive messages from all other members of the micronet), and wherein the one or more processors are configured to establish a group communication channel between at least the first portable identification feature and the at least one additional portable identification feature ([0003] Typical existing communication systems such as cellular phones and Citizen Band (CB) radios are not convenient for group communication in entertainment venues. Group communication is the ability to seamlessly communicate between group members without the need for setting up independent calls or communication channels between each member of a user defined group. A user defined group, such as a group of family members that wish to communicate at an entertainment venue, is referred to as a micronet. The members of the user defined group (e.g. family members) are referred to as micronet members. With group communication capabilities, a micronet member may send a message that is received by all other members of the micronet substantially simultaneously. Group communication also allows a micronet member to receive messages from all other members of the micronet).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Keever. The modification would allow enabling groups to communicate among themselves even if the members are not together. The modification would allow communication among group members.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445